DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 53, 54, 56-58, 60-65 and 67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (US 2015/0195827 A1, hereinafter “Feng”).
 	Regarding claims 53 and 63, Feng teaches a method comprising:
receiving an indication of a service coverage zone SM zone, creation and/or modification operation with regard to vehicle-to-x communication-based service within a network formed by a plurality of road side instant radio access network coverage layer, i-RAL, units (¶ [0067], eNodeB dynamically allocates radio resources for local V2V services according to request from vehicles, ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  ¶ [0090], ¶ [0101], V2V communication may be limited to a local area, ¶ [0095], reference is made to the communication with vehicles, but the embodiments of the invention may apply to roadside equipment such as traffic signs, traffic lights, stationary detector etc. Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). In addition, embodiments of the invention may be applied to other devices capable of a V2V mode and cellular mode, ¶ [0104]), the network of the plurality of road side units forming a synchronized sub-network of D2D capable cellular devices, and being associated with at least one cellular network which provides cellular access over a coverage area of the network (¶ [0094], In the V2V mode, a vehicle can communicate directly with other vehicles or roadside equipment in the local area. ¶ [0095], Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals), Fig. 1, ¶ [0089], where eNodeB assigns radio resources, such as timeslots, for vehicles, roadside equipments associated with the eNodeB. In other words, the network of the plurality of vehicles and/or roadside equipments associated with the eNodeB are synchronized with the eNodeB, ¶ [0096], ¶ [0097], ¶ [0101] and ¶ [0104]); and requesting access to vehicle-to-x communication based service from the cellular network (¶ [0058], allowing fast session setup for V2V local services in the LTE network, ¶ [0086], ¶ [088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to the vehicles, ¶ [0094], ¶ [0096], ¶ [0097], ¶ [0119]-¶ [0122], ¶ [0164], the indication of the resource for V2V services may be encrypted.  An UE may be notified of the decryption key only after its authentication, ¶ [0167], By the encryption, it may be avoided that unauthorized terminals may send V2V service message which potentially might result in traffic chaos).
 	Regarding claims 54 and 64, Feng teaches the method according to claim 53, wherein the requesting access comprises: causing a service request associated with a vehicle-to-x communication based service to be sent to the serving cellular network and receiving service configuration information, said service configuration performed in response to the service request (Feng: ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  Typically, this information is broadcast but it may be provided dedicatedly to the vehicles, ¶ [0089], the profiles may include configurations in time and frequency domains like timeslots, carrier frequency and bandwidth and other QoS parameters like transmission power limit, ¶ [0090], eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services).
 	Regarding claim 56 and 67, Feng teaches the method according to claim 53, wherein an operation includes at least one of: creating, modifying and releasing a service coverage zone (Feng: ¶ [0090], eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services, ¶ [0098]).
 	Regarding claim 57, Feng teaches a method comprising: determining, by a serving cellular network, a service coverage zone, SM-Zone, creation and/or modification operation with regard to a vehicle-to-x communication based service within a network formed by a plurality of road side instant radio access network coverage layer, i-RAL, units (¶ [0095], reference is made to the communication with vehicles, but the embodiments of the invention may apply to roadside equipment such as traffic signs, traffic lights, stationary detector etc. Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). In addition, embodiments of the invention may be applied to other devices capable of a V2V mode and cellular mode, ¶ [0058], apparatus allowing fast session setup for V2V local services in the LTE network, ¶ [0086], ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to the vehicles, ¶ [0090], In some embodiments, eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services.¶ [0094], ¶ [0096], ¶ [0097]), the network of the plurality of road side units forming a synchronized sub-network of D2D capable cellular devices, and being associated with the serving cellular network which provides cellular access over a coverage area of the network (¶ [0094], In the V2V mode, a vehicle can communicate directly with other vehicles or roadside equipment in the local area. ¶ [0095], Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). Fig. 1, ¶ [0089], where eNodeB assigns radio resources, such as timeslots, for vehicles, roadside equipments associated with the eNodeB. In other words, the network of the plurality of vehicles and/or roadside equipments associated with the eNodeB are synchronized with the eNodeB, ¶ [0096], ¶ [0097], ¶ [0101] and ¶ [0104]); configuring, by the serving cellular network, in dependence on the determined service coverage zone creation and/or modification operation, at least a part of the plurality of road side units to provide a service coverage zone as the synchronized sub-network for the vehicle-to-x communication-based service (¶ [0095], the invention may apply to roadside equipments. Communication between communication vehicles and roadside equipments, and communication between roadside equipments. ¶ [0086], ¶ [0090], ¶ [0091], ¶ [0092], vehicles may start the V2V communication service directly on the local area broadcasting channel, ¶ [0099], a vehicle may obtain the corresponding LAB channels of the service types it is interested in, either acting as a service provider or a service user, ¶ [0101], ¶ [0104]); providing, by the serving cellular network, an indication of the service coverage zone to at least one vehicle device (¶ [0067], eNodeB dynamically allocates radio resources for local V2V services according to request from vehicles, ¶ [0090], ¶ [0101], V2V communication may be limited to a local area, ¶ [0095]); and controlling, by the serving cellular network, access of the at least one vehicle device to the vehicle-to-x communication based service in the service coverage zone ( ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  Typically, this information is broadcast but it may be provided dedicatedly to the vehicles, ¶ [0089], The profiles may include configurations in time and frequency domains like timeslots, carrier frequency and bandwidth and other QoS parameters like transmission power limit, ¶ [0101], ¶ [0119]-¶ [0122], ¶ [0129]-¶ [0133], ¶ [0164], the indication of the resource for V2V services may be encrypted.  An UE may be notified of the decryption key only after its authentication, ¶ [0167], By the encryption, it may be avoided that unauthorized terminals may send V2V service message which potentially might result in traffic chaos).
	Regarding claim 58, Feng teaches the method according to claim 47, wherein the controlling access to the vehicle-to-x communication based service comprises: receiving a service request associated with the vehicle-to-x communication based service from the at least one vehicle device (Feng: ¶ [0067], dynamically allocate radio resources for local V2V services according to request from vehicles, ¶ [0090], ¶ [0095]); performing, in response to the service request, a service configuration for the at least one vehicle device, and providing service configuration information to the vehicle device (Feng: ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  Typically, this information is broadcast but it may be provided dedicatedly to the vehicles, ¶ [0089], the profiles may include configurations in time and frequency domains like timeslots, carrier frequency and bandwidth and other QoS parameters like transmission power limit, ¶ [0090], dynamically allocate radio resources for local V2V services according to requests from vehicles).
 	Regarding claim 60, Feng teaches the method according to claim 47, wherein the determined operation includes at least one of: creating, modifying and releasing the service coverage zone (Feng: ¶ [0090], eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services, ¶ [0098]).
 	Regarding claim 61, Feng teaches the method according to claim 47, wherein the determining operation is carried out in response to at least one of: the receiving the service or the release request, detection of a transmission from the at least one vehicle device and a decision to provide the vehicle-to-x communication based service (Feng: ¶ [0067], dynamically allocate radio resources for local V2V services according to request from vehicles, ¶ [0095], ¶ [0100], being a service provider, a vehicle may start the V2V LAS on the LAB channel, ¶ [0102], ¶ [0107],¶ [0108], vehicle 106 decides to use LAB ch_1 to provide safety alerting service to surrounding vehicles).
 	Regarding claim 62, Feng teaches the method according to claim 47, wherein the configuring comprises determining at least one of: service coverage zone identity, service coverage zone resource allocation (Feng: ¶ [0096], reserve dedicated radio bearers for V2V local area services (LASs), ¶ [0097], ¶ [0098], LAB channels information for V2V LASs) and service coverage zone type.
 	Regarding claim 65, Feng teaches the apparatus according to claim 63, the at least one memory and the computer program code further configured, with the at least one processor, to cause the apparatus to: perform service configuration comprising determining a mode of operation, the mode of operation comprising at least one of device type communications mode or cellular access mode (Feng: ¶ [0047] and ¶ [0094]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims  55, 59 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Inoue (US 2007/0072637 A1).
	Regarding claim 59, Feng teaches the method according to claim 47.
Feng does not explicitly teach further comprising: receiving a release request from the at least one vehicle device; providing release confirmation to the at least one vehicle device; and providing release information to at least a part of the plurality of road side units.
However, it is well known in the art to receive a release request from at least one device; provide release confirmation to the at least one device and to provide release information to the plurality of nodes, as evidenced by ¶ [0010] of Inoue.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the well-known method of receiving a release request from the at least one vehicle device; providing release confirmation to the at least one vehicle device and providing release information to at least part of the plurality of road side units in the system of Feng to provide up-to-date group information to the other nodes.
Regarding claims 55 and 66, Feng teaches the method according to claim 53.
Feng does not explicitly teach further comprising: causing a release request to be sent to a serving cellular network of the serving cellular network; and receiving release confirmation from the cellular network.
However, it is well known in the art to send a release request from the at least one device to the serving cellular network and receive release confirmation from the cellular network, as evidenced by fig. 1 and ¶ [0010] of Inoue.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the well-known method of sending a release request from the at least one device to the serving cellular network and receiving release confirmation from the cellular network in the system of Feng to allow the node(s) to leave the group.
Allowable Subject Matter
9.	Claims 47-52 and 68 are allowed.
Response to Arguments
10.	Applicant’s arguments with respect to claim 47 have been fully considered and are persuasive.  The rejection of claims 47-52 and 68 has been withdrawn. 
11.	Applicant's arguments with respect to claims 53-67 have been fully considered but they are not persuasive.
12.	On pages 9-16 of Arguments/Remarks, Applicant argues “…Feng Fails to disclose “a network formed by a plurality of road side instant radio access
network coverage layer, i-RAL, units” where “the network of the plurality of road side units forming a synchronized sub-network of D2D capable cellular devices,” as recited by claim 57. Instead, Feng discloses an eNodeB that reserves specific frequency channels for V2V service… Feng fails to disclose “configure, by the serving cellular network, in dependence on the determined operation, at least a part of the plurality of the road side units to provide a service coverage zone as the synchronized sub-network for the vehicle-to-x communication-based service,” as recited by claim 57. Instead, Feng discloses configuring a service without mentioning controlling access to the service… In Feng, the eNodeB only configures a service. Feng does not control the access to the
service. Communicating or broadcasting the usage channels, is not controlling the access to the services.
Examiner respectfully disagrees and submits that that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Feng teaches determining, by a serving cellular network, a service coverage zone, SM-Zone, creation and/or modification operation with regard to a vehicle-to-x communication based service within a network formed by a plurality of road side instant radio access network coverage layer, i-RAL, units (¶ [0095], reference is made to the communication with vehicles, but the embodiments of the invention may apply to roadside equipment such as traffic signs, traffic lights, stationary detector etc. Embodiments of the invention may comprise one or more of communication between vehicles (or their respective terminals), communication between vehicle(s) and roadside equipment(s) (or their respective terminals), and communication between roadside equipments (or their respective terminals). ¶ [0058], apparatus allowing fast session setup for V2V local services in the LTE network, ¶ [0086], ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to the vehicles, ¶ [0090], In some embodiments, eNodeB may dynamically configure more channels or expand/shrink/eliminate the existing channels within the allocated resources for V2V communication services according to the requests from vehicles, its system load, and/or the types of active services.¶ [0094], ¶ [0096], ¶ [0097]), the network of the plurality of road side units forming a synchronized sub-network of D2D capable cellular devices, and being associated with the serving cellular network which provides cellular access over a coverage area of the network (¶ [0094], In the V2V mode, a vehicle can communicate directly with other vehicles or roadside equipment in the local area. ¶ [0095], Fig. 1, ¶ [0089], where eNodeB assigns radio resources, such as timeslots, for vehicles, roadside equipments associated with the eNodeB. In other words, the network of the plurality of vehicles and/or roadside equipments associated with the eNodeB are synchronized with the eNodeB, ¶ [0096], ¶ [0097], ¶ [0101] and ¶ [0104]); configuring, by the serving cellular network, in dependence on the determined service coverage zone creation and/or modification operation, at least a part of the plurality of road side units to provide a service coverage zone as the synchronized sub-network for the vehicle-to-x communication-based service (¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  ¶ [0095], the invention may apply to roadside equipments. Communication between communication vehicles and roadside equipments, and communication between roadside equipments. ¶ [0086], ¶ [0090], ¶ [0091], ¶ [0092], vehicles may start the V2V communication service directly on the local area broadcasting channel, ¶ [0099], a vehicle may obtain the corresponding LAB channels of the service types it is interested in, either acting as a service provider or a service user, ¶ [0101], ¶ [0104]); and controlling, by the serving cellular network, access of the at least one vehicle device to the vehicle-to-x communication based service in the service coverage zone ( ¶ [0088], eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles.  Typically, this information is broadcast but it may be provided dedicatedly to the vehicles, ¶ [0089], The profiles may include configurations in time and frequency domains like timeslots, carrier frequency and bandwidth and other QoS parameters like transmission power limit, ¶ [0101], ¶ [0119]-¶ [0122], ¶ [0129]-¶ [0133], ¶ [0164], the indication of the resource for V2V services may be encrypted.  An UE may be notified of the decryption key only after its authentication, ¶ [0167], By the encryption, it may be avoided that unauthorized terminals may send V2V service message which potentially might result in traffic chaos).
 	Therefore, using the broadest reasonable interpretation, the claims are anticipated by Feng, as set forth above.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477